UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7639


FAREN GIBBS,

                  Petitioner - Appellant,

             v.

COLIE RUSHTON, Warden, McCormick Correctional Institution,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Cameron McGowan Currie, District
Judge. (8:07-cv-03493-CMC)


Submitted:    November 13, 2008             Decided:   November 21, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Faren Gibbs, Appellant Pro Se.       James Anthony Mabry, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Faren Gibbs seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2000) petition.                            The order is

not    appealable      unless     a     circuit      justice      or    judge    issues    a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2000).                   A

certificate       of       appealability           will     not    issue        absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.    § 2253(c)(2)          (2000).         A    prisoner     satisfies        this

standard   by     demonstrating         that       reasonable     jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                              Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We   have    independently           reviewed     the     record    and

conclude       that    Gibbs      has    not       made    the    requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court     and    argument         would   not    aid    the    decisional

process.

                                                                                 DISMISSED



                                               2